MANDATE

                                 Court of Appeals
                            First District of Texas
                                 NO. 01-14-00101-CV


                    IN THE INTEREST OF P.H.R., a Minor Child

      Appeal from the 146th District Court of Bell County. (Tr. Ct. No. 235938).


TO THE 146TH DISTRICT COURT OF BELL COUNTY, GREETINGS:

      Before this Court, on the 30th day of December 2014, the case upon appeal to revise
or to reverse your judgment was determined. This Court made its order in these words:
                     This case is an appeal from the final order signed by the
             trial court on September 9, 2013. After submitting the case on
             the appellate record and the arguments properly raised by the
             parties, the Court holds that the trial court’s order contains no
             reversible error. Accordingly, the Court affirms the trial
             court’s order.

                    The Court orders that the appellant, Anuradha Datta,
             pay all appellate costs.

                    The Court orders that this decision be certified below
             for observance.

             Judgment rendered December 30, 2014.
              Panel consists of Justices Jennings, Sharp, and Massengale.
              Opinion delivered by Justice Sharp.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




March 13, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT